                          UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

MARC WILDER,

        Plaintiff,
v.                                                          Case No: 6:19-cv-165-Orl-28GJK

REDROCK TRAVEL GROUP, LLC,
CARDIFF LEXINGTON
CORPORATION, JAY JAHID,
individually, FERNANDA JAHID,
individually, and ROLLAN ROBERTS
II, individually,

        Defendants.


                            REPORT AND RECOMMENDATION
       This cause came on for consideration without oral argument on the following motion:

       MOTION:        PLAINTIFF’S MOTION FOR APPROVAL OF
                      SETTLEMENT SOLELY AS TO INDIVIDUAL
                      DEFENDANTS JAY JAHID AND FERNANDA JAHID
                      (Doc. No. 63)

       FILED:         October 16, 2019



       THEREON it is RECOMMENDED that the motion be GRANTED in part
       and DENIED in part.

       I.     BACKGROUND.

       On February 7, 2019, Plaintiff filed a Complaint against Defendants for violation of the

minimum wages provision of the Fair Labor Standards Act (the “FLSA”), 29 U.S.C. §§ 201 et

seq. and civil theft. Doc. No. 7. On October 16, 2019, Plaintiff filed a motion for approval of a

Settlement Agreement (“Agreement”) as to Plaintiff’s FLSA and civil theft claims against

individual Defendants Jay and Fernanda Jahid (the “Motion”). Doc. Nos. 7 and 63.
       II.     LAW.

       In Lynn’s Food Stores, Inc. v. United States Department of Labor, 679 F.2d 1350, 1352-

53 (11th Cir. 1982), the Eleventh Circuit addressed the means by which an FLSA settlement may

become final and enforceable:

               There are only two ways in which back wage claims arising under
               the FLSA can be settled or compromised by employees. First, under
               section 216(c), the Secretary of Labor is authorized to supervise
               payment to employees of unpaid wages owed to them . . . . The only
               other route for compromise of FLSA claims is provided in the
               context of suits brought directly by employees against their
               employer under section 216(b) to recover back wages for FLSA
               violations. When employees bring a private action for back wages
               under the FLSA, and present to the district court a proposed
               settlement, the district court may enter a stipulated judgment after
               scrutinizing the settlement for fairness.

Thus, unless the parties have the Secretary of Labor supervise the payment of unpaid wages owed

or obtain the Court’s approval of the settlement agreement, the parties’ agreement is

unenforceable. Id.; see also Sammons v. Sonic-North Cadillac, Inc., No. 6:07-cv-277-Orl-19DAB,

2007 WL 2298032, at *5 (M.D. Fla. Aug. 7, 2007) (noting that settlement of FLSA claim in

arbitration proceeding is not enforceable under Lynn’s Food because it lacked Court approval or

supervision by the Secretary of Labor). Before approving an FLSA settlement, the Court must

scrutinize it to determine if it is a fair and reasonable resolution of a bona fide dispute. Lynn’s

Food Store, 679 F.2d at 1354-55. If the settlement reflects a reasonable compromise over issues

that are actually in dispute, the Court may approve the settlement. Id. at 1354.

       In determining whether the settlement is fair and reasonable, the Court should consider the

following factors:

               (1) the existence of collusion behind the settlement;
               (2) the complexity, expense, and likely duration of the litigation;
               (3) the stage of the proceedings and the amount of discovery
               completed;



                                                -2-
                 (4) the probability of plaintiff’s success on the merits;
                 (5) the range of possible recovery; and
                 (6) the opinions of counsel.

Leverso v. SouthTrust Bank of Ala., Nat’l Assoc., 18 F.3d 1527, 1531 n.6 (11th Cir. 1994);

Hamilton v. Frito-Lay, Inc., No. 6:05-cv-592-Orl-22JGG, 2007 WL 328792, at *2 (M.D. Fla. Jan.

8, 2007), report and recommendation adopted, 2007 WL 219981 (M.D. Fla. Jan. 26, 2007). The

Court should be mindful of the strong presumption in favor of finding a settlement fair. See Cotton

v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977). 1

        In FLSA cases, the Eleventh Circuit has questioned the validity of contingency fee

agreements. Silva v. Miller, 307 F. App’x 349, 351 (11th Cir. 2009) (citing Skidmore v. John J.

Casale, Inc., 160 F.2d 527, 531 (2d Cir. 1947) (“We have considerable doubt as to the validity of

the contingent fee agreement; for it may well be that Congress intended that an employee’s

recovery should be net[.]”)). In Silva, the Eleventh Circuit stated:

                 That Silva and Zidell entered into a contingency contract to establish
                 Zidell’s compensation if Silva prevailed on the FLSA claim is of
                 little moment in the context of FLSA. FLSA requires judicial review
                 of the reasonableness of counsel’s legal fees to assure both that
                 counsel is compensated adequately and that no conflict of interest
                 taints the amount the wronged employee recovers under a settlement
                 agreement. FLSA provides for reasonable attorney’s fees; the
                 parties cannot contract in derogation of FLSA’s provisions. See
                 Lynn’s Food, 679 F.2d at 1352 (“FLSA rights cannot be abridged
                 by contract or otherwise waived.”) (quotation and citation omitted).
                 To turn a blind eye to an agreed upon contingency fee in an amount
                 greater than the amount determined to be reasonable after judicial
                 scrutiny runs counter to FLSA’s provisions for compensating the
                 wronged employee. See United Slate, Tile & Composition Roofers
                 v. G & M Roofing & Sheet Metal Co., 732 F.2d 495, 504 (6th Cir.
                 1984) (“the determination of a reasonable fee is to be conducted by
                 the district court regardless of any contract between plaintiff and
                 plaintiff’s counsel”); see also Zegers v. Countrywide Mortg.

1
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit adopted as
binding precedent all decisions of the former Fifth Circuit handed down prior to the close of business on September
30, 1981.




                                                       -3-
                  Ventures, LLC, 569 F. Supp. 2d 1259 (M.D. Fla. 2008).

Silva, 307 F. App’x at 351-52. 2 For the Court to determine whether the proposed settlement is

reasonable, counsel for the claimant must first disclose the extent to which the FLSA claim has or

will be compromised by the deduction of attorney’s fees, costs or expenses pursuant to a contract

between the plaintiff and his counsel, or otherwise. Id. When a plaintiff receives less than a full

recovery, any payment (whether or not agreed to by a defendant) above a reasonable fee

improperly detracts from the plaintiff’s recovery. 3 Thus, a potential conflict can arise between

counsel and their client regarding how much of the plaintiff’s total recovery should be allocated to

attorney’s fees and costs. 4 It is the Court’s responsibility to ensure that any such allocation is

reasonable. See id. As the Court interprets Lynn’s Food and Silva, where there is a compromise

of the amount due to the plaintiff, the Court should decide the reasonableness of the attorney’s fees

provision under the parties’ settlement agreement using the lodestar method as a guide. In such a

case, any compensation for attorney’s fees beyond that justified by the lodestar method is

unreasonable unless exceptional circumstances would justify such an award.

         An alternate means of demonstrating the reasonableness of attorney’s fees and costs was

set forth in Bonetti v. Embarq Management Co., 715 F. Supp. 2d 1222 (M.D. Fla. 2009). In Bonetti,

the Honorable Gregory A. Presnell held:

                  In sum, if the parties submit a proposed FLSA settlement that, (1)
                  constitutes a compromise of the plaintiff’s claims; (2) makes full and
                  adequate disclosure of the terms of settlement, including the factors
                  and reasons considered in reaching same and justifying the

2
  In this circuit, “[u]npublished opinions are not considered binding precedent, but they may be cited as persuasive
authority.” 11th Cir. R. 36-2.
3
  From a purely economic standpoint, defendants are largely indifferent as to how their settlement proceeds are divided
as between plaintiffs and their counsel. Where a plaintiff is receiving less than full compensation, payment of fees
necessarily reduces the plaintiff’s potential recovery.
4
  This potential conflict is exacerbated in cases where the defendant makes a lump sum offer which is less than full
compensation, because any allocation between fees and the client’s recovery could become somewhat arbitrary.



                                                         -4-
               compromise of the plaintiff’s claims; and (3) represents that the
               plaintiff’s attorneys’ fee was agreed upon separately and without
               regard to the amount paid to the plaintiff, then, unless the settlement
               does not appear reasonable on its face or there is reason to believe
               that the plaintiff’s recovery was adversely affected by the amount of
               fees paid to his attorney, the Court will approve the settlement
               without separately considering the reasonableness of the fee to be
               paid to plaintiff’s counsel.

Bonetti, 715 F. Supp. 2d at 1228 (emphasis added). Judge Presnell maintained that if the matter of

attorney’s fees is “addressed independently and seriatim, there is no reason to assume that the

lawyer’s fee has influenced the reasonableness of the plaintiff’s settlement.” Id. The undersigned

finds this reasoning persuasive.

       III.    ANALYSIS.

               A. Settlement Amount.

       This case involves disputed issues of FLSA liability, which constitutes a bona fide dispute.

Doc. No. 63 at 2. Plaintiff is represented by counsel. Doc. No. 63. Under the Agreement,

Plaintiff is receiving $2,000.00 in unpaid wages and $2,000.00 in liquidated damages. Doc. Nos.

63 at 3, 63-1 at 2. In answers to court interrogatories, Plaintiff claims he is owed at least $870.00

in wages and $4,000.00 in commissions. Doc. No. 32-1 at 2.

       Since Plaintiff is receiving less than the amounts he claims in his interrogatory answers he

has compromised his claim under the FLSA. See Caseres v. Texas de Brazil (Orlando) Corp.,

6:13-cv-1001-Orl-37KRS, 2014 WL 12617465, at *2 (M.D. Fla. April. 2, 2014) (“Because

[plaintiff] will receive under the settlement agreement less than she averred she was owed under

the FLSA, she has compromised her claim within the meaning of Lynn’s Food Stores.”). After

receiving sufficient information to make informed decisions, the parties decided to settle their

dispute. Doc. No. 63 at 2. The parties cite numerous factors that support the reasonableness of

their settlement, including the risks and costs of litigation. Id. The Jahids have also agreed to



                                                -5-
provide testimony in support of Plaintiff’s claims against the remaining Defendants. Doc. No. 63-

1 at 1. Considering the foregoing, and the strong presumption favoring settlement, even though

Plaintiff compromised his claims, the settlement amount is fair and reasonable.

                 B. Attorney’s Fees and Costs.

         Under the Agreement, Plaintiff’s counsel will receive $1,125.00 5 in attorney’s fees and

costs. Doc. No. 63 at 2. The parties represent that attorney’s fees and costs were negotiated

separately from Plaintiff’s recovery. Doc. No. 63 at 4-5. The settlement is reasonable on its face,

and the parties’ representation adequately establishes that the issue of attorney’s fees and costs

was agreed upon separately and without regard to the amount paid to Plaintiff. See Bonetti, 715 F.

Supp. 2d at 1228. Thus, the Agreement is a fair and reasonable settlement of Plaintiff’s FLSA

claim.

                 C.      Modification Language

         The Agreement contains language which indicates it may be modified or amended by the

parties in writing. 6 Doc. No. 63-1 at 4 ¶ 9. Pursuant to Lynn’s Food Stores, Inc., 679 F.2d at

1355, any future modifications to the Agreement are unenforceable absent judicial approval. As

the Agreement also includes a severability provision, Doc. No. 63-1 at 4, the Court recommends

that the improper modification language in paragraph 9 be stricken and the remainder of the

Agreement be approved.

         IV.     CONCLUSION.

         Accordingly, it is RECOMMENDED that the Motion (Doc. No. 63) be GRANTED in

part and DENIED in part as follows:


5
  The Agreement indicates that Plaintiff’s counsel will receive “$1,1250.00” but then details that counsel is to
receive $525.00 for attorney’s fees and $600.00 in costs. Doc. No. 63-1 at 2.
6
  Paragraph 9 provides: “This Agreement shall not be modified or amended except by written agreement signed by
Wilder and the Jahids.” Doc. No. 63-1 at 4.



                                                      -6-
       1.      That the following language be STRICKEN from paragraph 9 of the Agreement:

               “This Agreement shall not be modified or amended except by written agreement

               signed by Wilder and the Jahids.”;

       2.      That the Motion be otherwise GRANTED; and

       3.      Plaintiff’s claims be DISMISSED with prejudice against Defendants Jay Jahid

               and Fernanda Jahid.

       Failure to file written objections to the proposed findings and recommendations contained

in this report within fourteen days from the date of its filing shall bar an aggrieved party from

attacking the factual findings on appeal. If the parties have no objection to this Report and

Recommendation, they may promptly file a joint notice of no objection in order to expedite

the final disposition of this case.

       Recommended in Orlando, Florida on October 21, 2019.




Copies furnished to:
Counsel of Record
Unrepresented Parties




                                              -7-
